Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 11, the prior art of record fails to teach or suggest, an apparatus, comprising: a foldable substrate; an element of a configurable machine learning assembly mounted or assembled on a first surface of a first portion of the foldable substrate; and at least one connector formed on a second portion of the foldable substrate, the at least one connector configured to provide a physical contact, electrical contact, or both, the at least one connector formed on a second surface of the foldable substrate opposite the first surface, wherein the foldable substrate folds into a housing and into an interface of a module of the configurable machine learning assembly, the first portion of the foldable substrate creating a bottom of the housing and the second portion of the foldable substrate with the at least one connector formed thereon creating a lateral side of the housing.
Claims 12-13 and 15-23 are allowed as being directly or indirectly dependent of the allowed independent base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894